HARRISON, J., dissenting: I respectfully dissent. While interference with absentee voting may constitute criminal conduct under section 19—6 of the Election Code (Ill. Rev. Stat. 1983, ch. 46, par. 19—6) (see People v. Hays (1986), 142 Ill. App. 3d 754, 492 N.E.2d 213), defendant’s conduct here does not constitute a violation of section 29 — 6 of the Code (Ill. Rev. Stat. 1983, ch. 46, par. 29—6). Section 29 — 6 addresses acts of a permanent nature, such as destruction, mutilation and falsification. Thus, I would hold that concealment under section 29—6 does not include temporary control over an absentee ballot when the ballot is later received by election authorities prior to the election and there is no intent to permanently conceal the ballot from election authorities. Therefore, I would reverse defendant’s conviction.